                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

UNIVERSAL PHYSICIAN SERVICES,
LLC,

       Plaintiff,

v.                                                                Case No: 8:16-cv-1274-T-36JSS

AMANDA DEL ZOTTO, ERIC DELONG,
CLINICAL SERVICES, LLC, CLINICAL
SERVICES INTERNATIONAL,
CLINICAL SERVICES
INTERNATIONAL, INC., CLINICAL
SERVICES INTERNATIONAL, LLC, CSI,
INC. and CSI, LLC,

       Defendants.
                                              /

                                            ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Julie S. Sneed on February 4, 2020 (Doc. 379).                In the Report and

Recommendation, Magistrate Judge Sneed recommends that Plaintiff’s Motion for Attorney’s

Fees and Costs (Dkt. 375) be denied without prejudice and with leave to file a motion for attorney’s

fees and costs within thirty days of the entry of a mandate by the Court of Appeals on the pending

appeal. All parties were furnished copies of the Report and Recommendation and were afforded

the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:
       (1)    The Report and Recommendation of the Magistrate Judge (Doc. 379) is adopted,

              confirmed, and approved in all respects and is made a part of this Order for all

              purposes, including appellate review.

       (2)    Plaintiff’s Motion for Attorney’s Fees and Costs (Dkt. 375) is DENIED without

              prejudice.

       (3)    Plaintiff is granted leave to file a motion for attorney’s fees and costs within thirty

              (30) days of the entry of a mandate by the Court of Appeals on the pending appeal.

       DONE AND ORDERED at Tampa, Florida on February 24, 2020.




Copies to:
The Honorable Julie S. Sneed
Counsel of Record




                                                2
